GLD-263                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-2748
                                     ___________

                                    KORAN CAIN,
                                                       Appellant

                                            v.

      DEPARTMENT OF PUBLIC WELFARE, OFFICE OF THE SECRETARY
             RECONSIDERATION UNIT; DEVON D. GRANT
               ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 11-cv-03960)
                      District Judge: Honorable Joel H. Slomsky
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 11, 2011

Before: AMBRO, CHAGARES AND COWEN, Circuit Judges

                             (Opinion filed August 18, 201)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      In June 2011, Koran Cain file a complaint alleging that his constitutional rights

were violated in 2006 when the Pennsylvania Department of Welfare and one of its

employees “wrongfully adjudicated” his application for benefits. The District Court sua
sponte dismissed the matter under 28 U.S.C. § 1915(e), holding that Cain’s claims were

barred by the applicable statute of limitations. Cain appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary review

over the dismissal of Cain’s claims. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.

2000). The District Court did not err in dismissing the complaint under 28 U.S.C.

§ 1915(e) for failure to state a claim on which relief can be granted because it was

apparent from the face of the complaint that the claims were time-barred. If the

allegations, taken as true, show that relief is barred by the applicable statute of

limitations, a complaint is subject to dismissal for failure to state a claim. See Jones v.

Bock, 549 U.S. 199, 215 (2007); see also, e.g., Bethel v. Jendoco Constr. Corp., 570 F.2d
1168, 1174 (3d Cir. 1978). The running of the statute of limitations is an affirmative

defense. See Fed. R. Civ. P. 8(c). Where that defense is obvious from the face of the

complaint and no development of the record is necessary, however, a court may dismiss a

time-barred complaint sua sponte under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a

claim. See, e.g., Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006).

       When considering a civil rights claim, federal courts apply the relevant state’s

statute of limitations for personal injury actions. Lake v. Arnold, 232 F.3d 360, 368 (3d

Cir. 2000). For civil rights actions originating in Pennsylvania, a two-year statute of

limitations applies. Id.; 42 Pa. Cons. Stat. § 5524. According to Cain, the events giving

rise to his claims occurred in March 2006. Accordingly, Cain’s complaint, filed in June

2011, was barred by the applicable statute of limitations. The District Court was entitled



                                               2
to reach the limitations question because it was obvious from the complaint and required

no factual development. See Fogle, 435 F.3d at 1258.

      Accordingly, we will summarily affirm the District Court’s judgment.




                                            3